 



Exhibit 10.6
COPYRIGHT SECURITY AGREEMENT
This Agreement, dated as of April 29, 2008, is made by GLOBAL EMPLOYMENT
HOLDINGS, INC., a Delaware corporation (the “Debtor”), having a mailing address
at 10375 Park Meadows Drive, Suite 375, Lone Tree, Colorado 80124, for the
benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Secured Party”), acting
through its WELLS FARGO BUSINESS CREDIT operating division, having a place of
business at Wells Fargo Center, MAC C7300-210, 1740 Broadway, Denver, Colorado
80274.
The Debtor is the owner of all of the copyrighted works, registrations, and
applications for registration described in Schedule A hereto.
The Debtor has executed a guaranty, dated as of the date hereof, in favor of the
Secured Party (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), guaranteeing the obligations of the
following Persons under a Credit and Security Agreement dated as of April 29,
2008 (as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) to the Secured Party: GLOBAL
EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL
SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michaels & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc., a Georgia corporation (“TPS”),
SOUTHEASTERN STAFFING, INC., a Florida corporation (“Southeastern”),
SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a Florida corporation (“SPM”), MAIN
LINE PERSONNEL SERVICES, INC., a Pennsylvania corporation (“Main Line”), BAY HR,
INC., a Florida corporation (“BHR”), SOUTHEASTERN GEORGIA HR, INC., a Georgia
corporation (“SGHR”), SOUTHEASTERN STAFFING II, INC., a Florida corporation
(“SEII”), SOUTHEASTERN STAFFING III, INC., a Florida corporation (“SEIII”),
SOUTHEASTERN STAFFING IV, INC., a Florida corporation (“SEIV”), SOUTHEASTERN
STAFFING V, INC., a Florida corporation (“SEV”), SOUTHEASTERN STAFFING VI, INC.,
a Florida corporation (“SEVI”), and KEYSTONE ALLIANCE, INC., a Florida
corporation (“Keystone”) (Global, Excell, Friendly, TPS, Southeastern, SPM, Main
Line, BHR, SGHR, SEII, SEIII, SEIV, SEV, SEVI, and Keystone are each referred to
herein as a “Borrower” and collectively as the “Borrowers”).
As a condition to extending credit to the Borrowers, the Secured Party has
required that the Debtor execute this agreement to evidence the security
interest granted to the Secured Party in any copyrights or copyright
applications not expressly covered by other security agreements.
ACCORDINGLY, in consideration of the agreements of the Secured Party set forth
in the Credit Agreement, the Debtor hereby agrees as follows:

 

 



--------------------------------------------------------------------------------



 



1. Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meanings given them in the Credit Agreement. In addition,
the following terms have the meanings set forth below:
“Copyrights” means all of the Debtor’s right, title and interest in and to all
copyrightable works and all copyrights of the Debtor and licenses thereunder,
whether presently existing or hereafter arising, including but not limited to
the registered copyrights, applications to register copyrights, and unregistered
works (if any) listed on Schedule A.
“Event of Default” means (i) an Event of Default, as defined in the Guaranty,
the Credit Agreement or any other credit agreement or security agreement now in
existence or hereafter entered into by any Borrower or the Debtor, or (ii) any
breach by the Debtor of any of its obligations under this Agreement.
2. Security Interest. In order to secure the Indebtedness (as defined in the
Guaranty), the Debtor hereby confirms and acknowledges that it has granted and
created (and, to the extent not previously granted under the Security Agreement
dated as of the date hereof by the Debtor in favor of the Secured Party (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), does hereby irrevocably grant and create) a
security interest, with power of sale to the extent permitted by law, in the
Copyrights. This security interest is in any and all rights of Debtor that may
exist or hereafter arise under any copyright law now or hereinafter in effect in
the United States of America or in any other country.
3. Representations and Warranties. The Debtor represents and warrants that
(a) the Debtor owns each of the works and rights listed in Schedule A, free and
clear of any Lien other than Permitted Liens, and (b) the Copyrights listed in
Schedule A include all copyrightable works owned or controlled by the Debtor as
of the effective date hereof, excluding immaterial copyrights.
4. Satisfaction. Upon full payment or satisfaction of the Indebtedness (as
defined in the Guaranty) and termination of any credit facilities extended to
the Borrowers by the Secured Party, this Agreement, and the rights granted
hereunder to the Secured Party, shall be terminated upon demand by a written
termination statement to the effect that the Secured Party no longer claims a
security interest under this Agreement.
5. Administration of Copyrights. Prior to the occurrence of an Event of Default,
the Debtor may control and manage the Copyrights, including the right to make
and distribute copies of the works covered thereby, and may receive and use the
income, revenue, profits, and royalties that arise from the use of the
Copyrights and any licenses thereunder, in the same manner and to the same
extent as if this Agreement had not been entered into. The Debtor shall give the
Secured Party prompt notice of any change in the status of said Copyrights or
the Debtor’s rights thereunder.
6. Protection of Copyrights. The Debtor covenants that it will at its own
expense protect, defend and maintain the Copyrights to the extent reasonably
advisable in its business, and if the Debtor fails to do so, the Secured Party
may (but shall have no obligation to) do so in the Debtor’s name or in the
Secured Party’s name, but at the Debtor’s expense, and the Debtor shall
reimburse the Secured Party in full for all expenses, including reasonable
attorney’s fees incurred by the Secured Party in protecting, defending and
maintaining the Copyrights. The Debtor further covenants that it will give
notice to the Secured Party sufficient to allow the Secured Party to timely
carry out the provisions of this paragraph.

 

-2-



--------------------------------------------------------------------------------



 



7. Remedies. Upon the occurrence of an Event of Default, the Secured Party may,
at its option, exercise any one or more of the following remedies: (a) exercise
all rights and remedies available under the UCC, or under any applicable law;
(b) sell, assign, transfer, pledge, encumber or otherwise dispose of any
Copyright; (c) enforce any Copyright, and any licenses thereunder; and
(d) exercise or enforce any or all other rights or remedies available to the
Secured Party by law or agreement against the Copyrights, against the Debtor or
against any other person or property. Upon the exercise of any remedy by the
Secured Party hereunder, the Debtor shall be deemed to have waived all of its
rights provided in 17 U.S.C. § 106A or any other “moral rights of authors.” If
the Secured Party shall exercise any remedy under this Agreement, the Debtor
shall, at the request of the Secured Party, do any and all lawful acts and
execute any and all proper documents required by the Secured Party in aid of
thereof. For the purposes of this paragraph, the Debtor appoints the Secured
Party as its attorney with the right, but not the duty, to endorse such Debtor’s
name on all applications, documents, papers and instruments necessary for the
Secured Party to (i) act in its own name or enforce or use the Copyrights,
(ii) grant or issue any exclusive or non-exclusive licenses under the Copyrights
to any third party, and/or (iii) sell, assign, transfer, pledge, encumber or
otherwise transfer title in or dispose of any Copyright. The Debtor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney shall be irrevocable until satisfaction of this
Agreement in accordance with paragraph 4. The Debtor shall reimburse the Secured
Party for all reasonable attorney’s fees and expenses of all types incurred by
the Secured Party, or its counsel, in connection with the exercise of the rights
of the Secured Party under this Agreement, together with interest thereon from
the date or dates the same were incurred at the Default Rate.
8. General Rights and Obligations. Except as expressly set forth herein, the
rights and obligations of the Debtor and the Secured Party with respect to the
Copyrights shall in all respects be governed by the Guaranty and the Security
Agreement, the terms of which are incorporated as fully as if set forth at
length herein.
IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the date first
above-written.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Daniel T. Hollenbach       Name:   Daniel T. Hollenbach       
Its: Chief Finacial Officer   

 

-3-



--------------------------------------------------------------------------------



 



         
STATE OF COLORADO
    )  
 
    ) ss  
CITY AND COUNTY OF DENVER
    )  

The foregoing instrument was acknowledged before me this  _____  day of April,
2008, by Daniel T. Hollenbach, the Chief Financial Officer of Global Employment
Holdings, Inc., on behalf of the corporation.
My commission expires:                     

            Notary Public
                     

 

-4-



--------------------------------------------------------------------------------



 



         

Schedule A
Registrations

                  Title   Copyright Year     Copyright Number  
 
               

NONE
Applications

          Title   Copyright Year  
 
       

NONE

 

A-1